Citation Nr: 0106903	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 11, 
1958 to December 3, 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for a left knee 
condition.  

At the March 2000 hearing before a Member of the Board, the 
veteran submitted additional evidence in the form of lay 
statements, for which she executed an appropriate waiver of 
initial consideration by the agency of original jurisdiction.  


REMAND

The Veterans Claims Assistance Act of 2000 eliminated the 
concept of a well-grounded claim and redefined the 
obligations of the VA with respect to the duty to assist.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained therein.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Specifically, the Veterans Claims 
Assistance Act requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision in 
this case because the veteran has presented (1) competent 
evidence of a current disability and (2) that evidence 
indicates that the disability or symptoms may be associated 
with incidents of the claimant's active duty.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000); see also 38 C.F.R. § 19.9 (2000). 

In this case, the veteran asserts that she sustained injuries 
to her left knee in a motorcycle accident.  Lay statements 
from the veteran's sister and a friend reflect that the 
veteran injured her knees in a motorcycle accident, in the 
summer of 1959 - July 1959, respectively.  The veteran 
testified in December 1998 that Dr. M. informed her that the 
knee arthritis was because of an injury.  See December 1998 
Hearing Transcript, page 6.  The veteran argues that the only 
injury to her knees occurred in the motorcycle accident in 
service.  

In brief, there is evidence to suggest that the veteran's 
service medical records were destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  See Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990) (The VA has a 
statutory duty to assist the veteran in obtaining military 
records).  The RO sought all available service medical 
records including enlistment and discharge examinations as 
well as clinicals in November 1973, November 1996, and July 
1997.  The Board observes that the NPRC responded that the 
clinical records could not be reconstructed.  In January 
1998, the NPRC responded that all available requested records 
were forwarded and that the NPRC searched medical records, 
Med Hold Det Martin AH (Pnt) Fort Benning, Georgia from June 
1 to August 1959 - * see attached copy.  The Board observes 
that the copies consist of a clinical record cover sheet 
dated in April 1959 and 2 morning reports dated in August 
1959 which bear the veteran's name, D.K.  The August 1959 
morning reports are silent as to the nature of the illness 
involved.  While the Board acknowledges the extensive efforts 
undertaken by the RO to procure service department records, 
the Board also determines that additional action by the RO 
may be helpful in either obtaining the putative records or 
documenting information that such records are no longer 
available.  See generally Dixon v. Derwinski, 3 Vet. 
App. 261, 263-64 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

In this regard, the veteran testified in December 1998 and 
March 2000 that she remarried shortly before separating from 
service in December 1959.  The Board observes that at the 
time of the reported left knee injury, the veteran's initials 
were D.L.K.  See DA Form 1 dated in August 1959.  The veteran 
believes there is a possibility that her service medical 
records were placed in the dependents file belonging to her 
then active duty spouse, R.L.T.  See December 1998 Hearing 
Transcript, page 4; March 2000 Hearing Transcript, page 5; 
see also VA Form 21-4138 dated March 22, 1999.  It appears 
that the RO did not search for the relevant clinicals in the 
dependents file because the veteran was unable to provide 
R.L.T.'s service number.  However at the March 2000 hearing 
her representative reported that she had since obtained the 
number.  March 2000 Hearing Transcript, page 5.  

The Board also observes that the veteran submitted a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, dated in March 1999, to 
obtain the medical records from Dr. W. at Multicare Health 
Works.  There is no indication from a review of the claims 
file that those records were requested or that the treatment 
dates were clarified.  

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
clarify the dates of treatment for the 
left knee disability from Dr. W. at 
Multicare Health Works.  See VA Form 
21-4142 dated March 22, 1999.  The RO 
should also request that the veteran 
specify under which name she received 
treatment.  After securing the 
necessary release, the RO should 
obtain copies of pertinent treatment 
records.  The veteran's failure to 
respond to the development request 
should be noted in the claims folder.  
If the search for the records 
identified by the veteran is negative, 
documentation to that effect should be 
placed in the claims file and she 
should be so notified.  

2. The RO should request that the veteran 
provide the necessary service and/or 
Social Security number for R.L.T. and 
any other information needed and 
should make an attempt to secure 
through official channels clinical 
treatment records pertaining to the 
veteran in the dependents medical file 
belonging to R.L.T.  See December 1998 
Hearing Transcript, page 4; March 2000 
Hearing Transcript, page 5; see also 
VA Form 21-4138 dated March 22, 1999.  
These records should be associated 
with the claims file.  If the search 
is negative or the request cannot be 
fulfilled, the responding agency/ 
service department should submit a 
written statement to that effect.  

3. Then, the RO should schedule the 
veteran for a VA joints examination to 
establish the etiology of any left 
knee disorder present.  The claims 
folder and a copy of this REMAND must 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is requested to comment on 
whether it is least as likely as not 
that the current left knee disability 
is etiologically related to the 
motorcycle accident in service.  All 
appropriate tests should be performed, 
including x-rays.  The rationale for 
all opinions expressed should be based 
on a review of the claims file. 

4. Thereafter, the RO should review the 
claims folder to ensure that all of 
the foregoing requested development 
has been completed.  In particular, 
the RO should review the medical 
opinion to ensure that the examiner 
was responsive to and in complete 
compliance with the directives of the 
Remand instructions and if it is not, 
the RO should implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case.  The 
supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



